DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1 and 7 have been examined. 
Response to Arguments
Applicant's arguments filed on 11/03/2021have been fully considered but they are not persuasive.
With respect to 112(a) rejection, Applicant is of the opinion that amendments “assigning, by the payment system, a customer identifier to each customer” overcome the rejection. However, Examiner respectfully disagrees. Specification is silent with respect to the amended language (See rejection below).
With respect to “retrieving the equivalent bankcard data using the unique sequence number; uses reverse transform logic to transform the equivalent bankcard data into the original bankcard data and then send the original bankcard data to a bankcard authorization network as part of the payment transaction” Applicant is of the opinion that published paragraph 38, 50, 99-103 and Fig 1D, 1E, 6A (Steps 620 and 622) and 6B (Steps 646 and 648) discloses these limitations. However, Examiner respectfully disagrees. 
Specification discloses: At step 614, the adapted gateway detects the use of a payment card and forwards data to the payment system 12. At step 616, the payment system 12 receives this data, decodes the card number, finds the sequence number. At step 618, the payment system uses the sequence number to get and verify the PIN. (See Published paragraph 0099); At step 620, the payment system assembles the specific card data for one of the bankcards of the customer 20, as identified by the PIN and sends that data to the adapted gateway 23. The card data can include the name, card number, expiration date. The adapted gateway using that data and merchant identifier and the amount, forwards the information to the card network 21 (See paragraph 0100). However, specification does not disclose the limitations above. Therefore, rejection is maintained.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to abstract idea and claims include additional technological features that transform the claim into patentable subject matter. Additionally, claims do not pre-empt the field of credit card transactions or online transactions using a credit card. The claimed payment system is necessarily rooted in computer technology in order to overcome problem specifically arising in the realm of computer networks because all bankcard and bankcard authorization system are performed using computer networks DDR Holdings, LLC v. Hotels.com. The subject matter of claims is very similar to claimed issue in Enfish, LLC v. Microsoft Corp. The claims 1 and 7 each recite non-abstract improvements to the functionality of a computer network for credit card payments. However, Examine respectfully disagrees. 
The claims recite transforming the original data, store transformed data in the database, retrieving the transformed data, transformed back to original data and forwarding the original data, which is an abstract idea. Specifically, the claims recite “receiving...original bankcard data…;assigning…; transforming the original bankcard Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, assigning an identifier, transform the data and store transformed data corresponding to the identifier, retrieving and transforming back to original and sending the data which is a process that deals with concepts performed in the human mind (including an observation, evaluation, judgment, option) more specifically involves transforming the original data, store transformed data in the database, retrieving the transformed data, transformed back to original data and forwarding the original data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward transforming the data which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of payment system, payment processing computer system, central processing unit, storage system, CPU, memory and computer network merely, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transforming the original data, store transformed data in the database, retrieving the transformed data, transformed back to original data and forwarding the original data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a 
With respect to “The claimed payment system is necessarily rooted in computer technology in order to overcome problem specifically arising in the realm of computer networks because all bankcard and bankcard authorization system are performed using computer networks DDR Holdings, LLC v. Hotels.com.”. Examiner respectfully disagrees that claims are similar to DDR Holdings, LLC v. Hotels.com. 
In the case of DDR Holdings, the claim addresses the problem of retaining Web site visitors from being diverted from a host’s web site to an advertiser’s Web site, for which “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer network". Here, however, the instant claims are directed to abstract idea of transforming the original data, store transformed data in the database, retrieving the transformed data, transformed back to original data and forwarding the original data. Unlike the situation in DDR Holdings, Applicant does not identify any problem particular to computer networks and/or the Internet that claims allegedly overcome.
Applicant cites Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) but cites no parallel to Enfish (where it was held that the claims resulted in faster search times i.e. a technological improvement) within the claims that would supply an inventive concept. However the written disclosure clearly teaches that the improvement is directed toward process that is protecting the privacy and private data of a consumer in data storage (See paragraph 0003) and not toward making any 
With respect to “claims do not pre-empt the field of credit card transactions or online transactions using a credit card” Examiner note that, The Supreme Court has made clear that the principle of preemption is the basis for the judicial exception to patentability. Alice, 134 S. Ct. at 2354. For this reason, questions on preemption are inherent in and resolved by the 101 analysis". Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility.
Therefore, rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claims 1 and 7 recite “assigning, by the payment system, a customer identifier to each customer” this limitation was not described in the specification.
Specification discloses: The customer identifier 320 can be self-created by the customer 20. More specifically, the customer 20 can create the exact characters that make up the customer identifier 320 without the aid or authority of any business, the payment system 12 or government entity. However, as provided herein, the payment system 12 can provide a guideline for the format of the customer identifier 320 (See publication paragraph 0055) but does not disclose the limitation above.
Claims 1 and 7 recite “retrieving the equivalent bankcard data using the unique sequence number; uses reverse transform logic to transform the equivalent bankcard data into the original bankcard data and then send the original bankcard data to a bankcard authorization network as part of the payment transaction” these limitations were not described in the specification.
Specification discloses: At step 614, the adapted gateway detects the use of a payment card and forwards data to the payment system 12. At step 616, the payment system 12 receives this data, decodes the card number, finds the sequence number. At step 618, the payment system uses the sequence number to get and verify the PIN. (See Published paragraph 0099); At step 620, the payment system assembles the specific card data for one of the bankcards of the customer 20, as identified by the PIN and sends that data to the adapted gateway 23. The card data can include the name, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method and claim 7 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transforming the original data, store transformed data in the database, retrieving the transformed data, transformed back to original data and forwarding the original data, which is an abstract idea. Specifically, the claims recite “receiving...original bankcard data…;assigning…; transforming the original bankcard data into an equivalent bankcard data…; storing the equivalent bankcard data…; retrieving…; uses reverse…; sending…”, which is grouped within the “Mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, assigning an identifier, transform the data and store transformed data corresponding to the identifier, retrieving and transforming back to original and sending the data, which is See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward transforming the data which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, payment system, payment processing computer system, central processing unit, storage system, CPU, memory and computer network merely use a computer as a tool to perform an abstract idea. Specifically, the payment system, payment processing computer system, central processing unit, storage system, CPU, memory and computer network perform the steps or functions of transforming the original data, store transformed data in the database, retrieving the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of payment system, payment processing computer system, central processing unit, storage system, CPU, 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685